Citation Nr: 1535967	
Decision Date: 08/21/15    Archive Date: 08/31/15

DOCKET NO.  13-05 008	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for a left shoulder disability.


REPRESENTATION

Appellant represented by:	American Ex-Prisoners of War, Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Wishard, Counsel

INTRODUCTION

The Veteran had active military service from January 1969 to January 1971.  

This matter comes before the Board of Veterans' Appeals (Board) from a July 2012 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Buffalo, New York.  

In September 2014, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  

This matter was most recently before the Board in February 2015 when it was remanded for further development. 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran's claim stems from a June 2009 motor vehicle accident and a November 2010 surgery involving his left shoulder.  Prior to those dates, the Veteran had left shoulder complaints.  Historically, in November 1997, the Veteran reported experiencing discomfort when lifting his left shoulder above his head.  In January 1998, he was diagnosed with left shoulder calcified tendonitis, with pain resolved.  In June 2001, he complained of limited range of motion of the shoulder and reported that he could not raise it above his head.  In 2006, he had left coroco-clavicular ligament calcification.

A June 2, 2009 VA mental health treatment plan record reflects that the Veteran has left shoulder pain.  Two days later, on June 4, 2009, the Veteran was a passenger in a VA shuttle, when it was involved in a motor vehicle accident.  Clinical records reflect that the Veteran reported left shoulder pain.  Upon examination, his left supraclavicular muscle (SCM) was "slightly tender on extension."  He was diagnosed with muscular sprain of the left SCM and left deltoid.

June 9, 2009 x-rays revealed degenerative changes and soft tissue calcification.  A September 2009 MRI reflects a mild partial thickness articular surface tear of the supraspinatus tendon, with mild subacromial/subdeltoid bursitis.  Suspicion of tear of the superior aspect of the labrum. 

Subsequent 2009 and 2010 records reflect continued complaints of the left shoulder (See e.g. December 30, 2009, January 2010, March 2010.) 

In November 2010, the Veteran had left shoulder surgery (rotator cuff repair).  The VA records reflect that risks were discussed with the Veteran and informed consent was obtained.  (See November 22, 2100 orthopedic surgeon record).  A November 12, 2010 VA record also notes that the Veteran gave informed consent.  It reflects "Informed consent was obtained at 11:28 AM on November 12, 2010.  The full consent document can be accessed through Vista Imaging."  The full document is not associated with the claims file, but VA should attempt to do so. 

A VA examiner opined in June 2012 that the Veteran did not receive the standard of care normally provided when he sought treatment after his motor vehicle accident in June 2009.  The Board finds that the opinion lacks some probative value because the examiner's opinion is based on a lack of x-rays on the date of the accident which she says "could have shown an underlying fracture".  (The Board notes that in the present case, the Veteran did not have an underlying fracture.)  Importantly, the examiner stated that the Veteran was referred to physical therapy and "went for many sessions" of physical therapy without any prior x-rays; however, this opinion does not consider that x-rays were actually done within five days of the accident.  In addition, the examiner did not state if the Veteran had an additional disability due to the lack of standard of care.  The examiner stated that the Veteran had a diagnosis of osteoarthritis but that he denied any significant issues in relation to the shoulder prior to the motor vehicle accident; however, this ignores the evidence that just two days before the accident, a clinical record reflects that the Veteran had left shoulder pain. 

A May 2015 VA opinion is of record.  The clinician stated, in pertinent part, as follows: 

In summary, the veteran was evaluated and started treatment for his neck and left shoulder pain in the urgent care timely and appropriately. His condition was nothing significant and therefore there was no medical need for imaging studies at that time, but his symptom had not improved, x-ray of the left shoulder ordered. It showed no evidence of acute injury, no fracture or dislocation identified, but it showed old pre-existing conditions of degenerative changes in the AC joint and calcific tendinitis. Subsequently he was seen by the Orthopedic surgeon and ordered MRI. The MRI showed only mild partial thickness articular surface tear of a rotator cuff muscle. There was no medical need for surgery or other invasive procedures at this time. The conservative treatment continued. This is the acceptable standard of care in managing for the musculoskeletal conditions. . . . . 

Based on the earlier evaluations and treatments within the reasonable time frame and the functional ROM of the left shoulder, it is clear that any delay (until 5 days after the accident) in affording the veteran an x-ray or other diagnostic study has not resulted in additional disability. The veteran underwent an arthroscopic surgery on his left shoulder on 11/22/2010 for repair of rotator cuff, SLAP repair, anterior capsular reconstruction and bursectomy. The surgery was finally performed as a last resort and done well for his left shoulder condition. The veteran thinks some loss of his left shoulder movement more after the surgery. It is reasonable to suspect that the surgery might have resulted in some further loss of the left shoulder ROM since ROM of the forward flexion and abduction ranges were measured as decreased on C&P exam dated 06/26/2012 and 05/01/2015, when comparing to the ROM measured by PT on 01/19/2010, noting Forward flexion 130 vs 95-90 degrees and Abduction 120 vs 100 degrees.  . . . 

Based on the record review and today's examination, it is this writer's opinion that: 1. The delay (until 5 days after the accident) in affording the veteran an x-ray or other diagnostic study has not resulted in additional disability. 2. It is reasonable to suspect that the arthroscopic surgery might have resulted in some small loss of the left shoulder ROM, especially the forward flexion and abduction, but his additional disability of his non-dominant left upper extremity due to some small loss of range of motion is minimum. 3. Other than that, there is no plausible evidence that additional disability of the left shoulder was proximately caused by carelessness, negligence, lack of proper skills, error in judgment or similar instance of fault on the part of VA. 

The Board finds that a further opinion is needed with regard to the examiner's statement that "it is reasonable to suspect that the arthroscopic surgery might have resulted in some small loss of the left shoulder ROM".  Specifically, the clinician should address 1.) whether a loss of range of motion was due to the carelessness, negligence, lack of proper skills, error in judgment or similar instance of fault on the part of the November 2010 providers and/or 2.) whether such a loss of range of motion is a foreseeable risk of the Veteran's surgery. 

In Schertz v. Shinseki, 26 Vet. App. 362 (2013), the Court held that merely because a treating physician, expert, or other health care provider actually foresaw certain risks does not mean that a reasonable health care provider with primary care for the patient would have disclosed these risks.  Id.  This means that the actual foreseeability of an event by a treating physician, an expert, or any other health care provider, is not dispositive.  Notwithstanding any informed consent document of record, the standard is what a "reasonable health care provider" would have considered to be an ordinary risk of treatment that would be disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32. 

Therefore, on remand, a VA medical opinion is necessary on the issue of whether the Veteran's additional left shoulder disability was a reasonably foreseeable outcome of his November 2010 surgery, based on what a reasonable health care provider would have disclosed in the Veteran's particular case.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's November 2010 informed consent form for left shoulder surgery from Vista, or another source, and associate it with the claims file.   

2.  Thereafter, refer the Veteran's claim to the previous 2015 VA examiner, if available or to another suitably qualified VA examiner for a clarifying VA addendum opinion.  

The examiner should address the following questions:

A.) Whether any additional disability to the Veteran's left shoulder (e.g decreased range of motion) following surgery was due to the carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the surgery providers. 

and 

B.) Notwithstanding the informed consent documents of record, based upon the specific facts and circumstances of this Veteran's case, was the Veteran's additional disability as noted in the May 2015 VA examination report, a reasonably foreseeable risk of the Veteran's VA surgery in November 2010.  

In rendering this opinion, the examiner should address whether a "reasonable health care provider" would have considered the Veteran's additional disability to be an ordinary risk of the treatment provided and would have disclosed such risk in connection with such treatment, regardless of what risks the treating physician actually foresaw and disclosed.  

A clear rationale for the opinion is required, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

3.  Thereafter, readjudicate the issue on appeal of entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for additional left shoulder disability with consideration of all evidence received since the June 2015 supplemental statement of the case.  If the benefit sought is not granted, furnish the Veteran and his representative with a supplemental statement of the case and afford him a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).






